Title: To James Madison from Tobias Lear, 22 June 1802 (Abstract)
From: Lear, Tobias
To: Madison, James


22 June 1802, Walnut Tree Farm. In compliance with Brent’s request, transmits to JM “copies of my correspondence with General Leclerc concerning Captain Rogers and Captain Davidson, which you will find enclosed under Nos. 1. 2 & 3.”
 

   
   RC and enclosures (DNA: RG 59, CD, Cap Haitien, vol. 4). RC 1 p. The enclosures, numbered by Lear and docketed by Brent, relate to the imprisonment in Saint-Domingue of John Rodgers and William Davidson. Enclosure no. 1 is a copy of Lear to Leclerc, 13 Apr. 1802 (2 pp.), in which Lear appealed to the French general’s “justice and humanity” on behalf of the two Americans. Enclosure no. 2, a copy of Lear to Leclerc, 14 Apr. 1802 (3 pp.), is a more strongly worded complaint on the same subject. Enclosure no. 3 is a copy of Leclerc to Lear, 27 Germinal an X (17 Apr. 1802) (1 p.; in French), which officially informed Lear that Leclerc was unable to recognize him in the capacity of U.S. commercial agent in Saint-Domingue and replied to Lear’s protests about the treatment of the two American captains (see n. 1).



   
   JM had already seen at least part of this correspondence shortly after Lear’s arrival in Washington on 5 May. On 7 May JM sent Livingston copies of Lear’s 14 Apr. letter to Leclerc (enclosure no. 2) and Leclerc’s reply (enclosure no. 3). JM also copied the paragraph in Leclerc’s letter concerning Rodgers and Davidson and sent it to Pichon and Jefferson (see JM to Livingston, 7 May 1802, and n. 1; JM to Pichon, 6 May 1802, and n. 3; JM to Jefferson, 7 May 1802, and enclosure).



   
   A full transcription of this document has been added to the digital edition.

